DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 8/10/2022 has been entered. In the amendment, Applicant amended claims 1, 9, 12-15 and 22. Currently claims 1-23 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0056601) in view of Slipy et al. (US 2021/0271092).
Regarding claim 1, Lee teaches a head-mounted device (Figs. 1-5: head-mounted display of first embodiment; Figs. 7-8: head-mounted display of second embodiment; Figs. 9-10: head-mounted display of third embodiment; Figs. 11-12: head-mounted display of fourth embodiment; Figs. 13-15: head-mounted display of fifth embodiment; Figs. 16-18: head-mounted display of sixth embodiment; Figs. 19-20: head-mounted display of seventh embodiment; Figs. 21- 24: head-mounted display of eighth embodiment), comprising: 
a device housing (Figs. 1-2, 13-14, 16-17, 20-21 and 23: case 2 in first embodiment); 
a support structure (Figs. 1-2, 13-14, 16-17, 20-21 and 23: support legs 3 including left leg 3A and right leg 3B) that is connected to the device housing to support the device housing with respect to a user; 
a display device (Figs. 1-2, 13-14, 16-17, 20-21 and 23: display modules 1) that is connected to the device housing to display content; 
an optical system (Figs. 1-2, 13-14, 16-17, 20-21 and 23: each of display modules 1 is an optical system) that is associated with the display device; 
sensors (Fig. 6: acceleration sensor 6 and gyro sensor 7) that generate sensor output signals ([0101]; [0109]; [0113]-[0114]; Examiner’s Note: “sensor output signals” interpreted as head motion change signals); 
a tension controller (Fig. 6: controller 8) that is configured to
determine a tensioning command ([0113]-[0118]: “tensioning command” interpreted as commands for implementing adjuster 5 in either normal mode or pressing mode); and 
a tension adjuster (Figs. 1-2, 4-24: load adjuster 5 and/or nose pad 22) that applies tension to the user according to the tensioning command (Figs. 4-5, 7-18, 20-24; [0082]: tensioning command is provided by controller 8) in order to restrain motion of the device housing with respect to the user.
Lee does not further teach the tension controller is configured to predict a future condition based on the sensor output signals and the determined tensioning command is based on the predicted future condition. Lee’s technique, nevertheless, is capable of determining the head-mounted display being currently in the dynamic situation when new motion change is sensed by the motion sensors ([0114]) and determining the tensioning command based on the motion sensor output signals ([0113]-[0118]).
However, predicting a future condition based on motions sensors of a head-mounted display is not new in the related art.
Slipy, for instance, teaches in para. [0051] predicting a future condition based on motions sensors of a head-mounted display, i.e., “The user orientation module detects the instantaneous position of the head 54 of the end user 50 (e.g., via sensors coupled to the frame 102) and may predict the position of the head 54 of the end user 50 based on position data received from the sensors”.
Before effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Lee’s technique with Slipy’s technique, predicting a future condition of the head position of a wearer of Lee’s head-mounted display based on the motion sensor output signals and determining the tensioning command based on the predicted future condition.
The motivation would have been to mitigate latency of displaying content according to the HMD wearer’s attention and/or field of view, which is obviously desirable in terms of user experience.

Regarding claim 2, Lee further teaches the head-mounted device of claim 1, wherein the support structure includes temple portions (Figs. 13-14 and 16-18: rotatable support legs 3) that are pivotable with respect to the device housing and the tension adjuster includes an active tensioning component (Fig. 15: motor 82; Fig. 18: actuator 92) that is configured to cause pivoting of the temple portions with respect to the device housing in accordance with the tensioning command.

Regarding claim 3, Lee further teaches the head-mounted device of claim 2, wherein the active tensioning component includes an electric motor (Fig. 15: motor 82).

Regarding claim 4, Lee further teaches the head-mounted device of claim 1, wherein the tension adjuster includes a passive tensioning component (Figs. 4-5, 7-12: deformation part 52).

Regarding claim 5, Lee further teaches the head-mounted device of claim 1, wherein the tension adjuster includes a contact pad (Figs. 1-2, 4-5, 7-12: deformation part 52 and/or nose pad 22) and an actuator (Figs. 4-5, 7-12: motor 62) that is connected to the contact pad to apply tension by movement of the contact pad (Examiner’s Note: deformation part 52 is directly connected to motor 62 and nose pad 22 is indirectly connected to motor 62; fitting adjustment resulting from operation of motor 62 causes not only movement of deformation 52 but also movement of nose pad 22 inherently).

Regarding claim 6, Lee further teaches the head-mounted device of claim 5, wherein the contact pad is a nose pad that is configured to engage a nose of a user (Figs. 1-2: nose pad 22 engaging a nose of a user).

Regarding claim 7, Lee further teaches the head-mounted device of claim 1, wherein the tension adjuster includes deployable contact features (Figs. 4-5, 7-12: deformation part 52; Figs. 17-18: push load 94; Figs. 19-20: seating pad 114; Figs. 22-23: moving load 222) that are movable between a retracted position (Figs. 4, 7, 9, 11, 13-14, 16-17, 21) and an extended position (Figs. 5, 8, 10, 12-14, 16-17, 23).

Regarding claim 8, Lee further teaches the head-mounted device of claim 1, wherein the tension adjuster includes a hook portion (Figs. 21-24: moving leg 210) that is configured to engage an ear of a user, the hook portion is connected to the support structure (Figs. 21-24: connection leg 220) by a motorized hinge (Fig. 22: actuator 220 and push load 222 collectively forming motorized hinge) and the tension adjuster is configured to apply tension by causing movement of the hook portion using the motorized hinge.

Regarding claim 9, Lee further teaches the head-mounted device of claim 1, wherein the tension adjuster includes an actuator (Figs. 22 and 24: actuator 220) and a mass (Figs. 22 and 24: push load 222), and the tension adjuster is configured apply tension by moving the mass using the actuator (Figs. 22-24).

Regarding claim 10, Lee further teaches the head-mounted device of claim 1, wherein the support structure includes temple portions (Figs. 1-2, 4-5 and 7-12: adjusters 5 are some temple portions because of their locations) and the tension adjuster is configured to apply tension by causing the temple portions to move between normal positions (Figs. 4, 7, 9 and 11) and curved positions (Figs. 5, 8, 10 and 12).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 11-23 are allowed for reasons indicated in previous Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693